 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIE REYNOLDS,                                   No. 2:19-cv-02193 TLN GGH P
12                       Petitioner,
13            v.                                         ORDER
14    R. NEUSCHMID,
15                       Respondent.
16

17           Petitioner has filed a “Motion and Notice of Motion for Reassessment of Previous Request

18   For Stay Due to COVID-19 Program Modi[fi]cation.” ECF No. 18. It appears petitioner may be,

19   in part, seeking to file a motion for reconsideration pursuant to Local Rule 230(j) relating to the

20   undersigned’s denial of petitioner’s request for a stay, as well as an extension to file objections to

21   the undersigned’s March 16, 2020 findings and recommendations.

22           A motion for reconsideration pursuant to Local Rule 230(j) requires a party to state “what

23   new or different facts or circumstances are claimed to exist which did not exist or were not shown

24   upon such prior motion, or what other grounds exist for the motion; and why the facts or

25   circumstances were not shown at the time of the prior motion.” E.D. Local Rule 230(j)(3)-(4).

26   Petitioner has failed to meet these requirements and does not describe new or different facts or

27   circumstances that would warrant reconsideration of the court’s denial of petitioner’s motion for a

28   stay.
 1          Nevertheless, the undersigned will provide petitioner a thirty-day extension of time to file
 2   objections to the March 16, 2020 findings and recommendations.
 3          In accordance with above, IT IS HEREBY ORDERED that:
 4          1. Petitioner’s motion for reassessment (ECF No. 18) is DENIED in part, as to
 5   petitioner’s motion for reconsideration, and GRANTED in part, as to petitioner’s motion for an
 6   extension of time;
 7          2. Petitioner shall file objections to the court’s March 16, 2020 finding and
 8   recommendations within thirty days from the date of this order.
 9   Dated: April 14, 2020
                                                /s/ Gregory G. Hollows
10                                      UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
